
	
		II
		110th CONGRESS
		1st Session
		S. 2149
		IN THE SENATE OF THE UNITED STATES
		
			October 4, 2007
			Mr. Dorgan introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Energy Policy Act of 1992 to establish a
		  program to provide incentives for projects to produce synthetic gas, liquid
		  fuels, and other products from coal and other feedstocks while simultaneously
		  reducing greenhouse gas emissions and reliance of the United States on
		  petroleum and natural gas, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Coal Fuels and Industrial Gasification
			 Demonstration and Development Act of 2007.
		2.Coal innovation
			 program
			(a)In
			 generalTitle XXXI of the Energy Policy Act of 1992 (42 U.S.C.
			 13571 et seq.) is amended by adding at the end the following:
				
					3105.Coal
				innovation program
						(a)DefinitionsIn
				this section:
							(1)AdministratorThe
				term Administrator means the Administrator of the Environmental
				Protection Agency.
							(2)Carbon
				captureThe term carbon capture means the capture,
				separation, and compression of carbon dioxide that would otherwise be released
				to the atmosphere at a facility in the production of end products of a project
				prior to transportation of the carbon dioxide to a long-term storage
				site.
							(3)Coal-to-liquid
				productThe term coal-to-liquid product means a
				liquid fuel resulting from the conversion of a feedstock, as described in this
				section.
							(4)Combustible end
				productThe term combustible end product means any
				product of a facility intended to be used as a combustible fuel.
							(5)Conventional
				baseline emissionsThe term conventional baseline
				emissions means—
								(A)the lifecycle
				greenhouse gas emissions of a facility that produces combustible end products,
				using petroleum as a feedstock, that are equivalent to combustible end products
				produced by a facility of comparable size through an eligible project;
								(B)in the case of
				noncombustible products produced through an eligible project, the average
				lifecycle greenhouse gas emissions emitted by projects that—
									(i)are of comparable
				size; and
									(ii)produce
				equivalent products using conventional feedstocks; and
									(C)in the case of
				synthesized gas intended for use as a combustible fuel in lieu of natural gas
				produced by an eligible project, the lifecycle greenhouse gas emissions that
				would result from equivalent use of natural gas.
								(6)Conventional
				feedstock
								(A)In
				generalThe term conventional feedstock means a
				traditional carbon-based feedstock that—
									(i)is supplied to
				any powerplant, oil refinery, or petrochemical production facility that is
				located in the United States as of the date of enactment of this section;
				and
									(ii)could be made
				available in large quantities under a long-term contract.
									(B)InclusionsThe
				term conventional feedstock includes—
									(i)coal;
									(ii)natural gas;
				and
									(iii)crude
				oil.
									(C)ExclusionsThe
				term conventional feedstock does not include—
									(i)petroleum coke;
				and
									(ii)biomass.
									(7)Deep saline
				formationThe term deep saline formation means a
				measurable unit of rock that contains nonpotable water that is—
								(A)present in a
				stratigraphic column located beneath any fresh potable water aquifer;
				and
								(B)of a sufficient
				depth to store carbon dioxide in a supercritical phase.
								(8)Eligible
				feedstockThe term eligible feedstock
				includes—
								(A)coal;
								(B)petroleum
				residue;
								(C)renewable
				biomass; and
								(D)any other
				combination of materials of which coal is the predominant component with
				respect to energy content.
								(9)Eligible
				projectThe term eligible project means a
				project—
								(A)that produces
				liquid transportation fuels, industrial chemicals, or electricity; and
								(B)for which—
									(i)with respect to a
				project that is selected by the Secretary during a period described in
				subsection (b)(2)(C)(i) or subsection (c)(3)(C)(i)—
										(I)the annual
				lifecycle greenhouse gas emissions are not greater than conventional baseline
				emissions;
										(II)at least 70
				percent of the carbon dioxide that would otherwise be released to the
				atmosphere at the facility in the production of end products from the project
				is captured for long-term storage; and
										(III)the individual
				or entity carrying out the eligible project has entered into an enforceable
				agreement with the Secretary to implement carbon capture at the percentage
				that, by the end of the 5-year period after commencement of commercial
				operation of the eligible project achieves a reduction in carbon emissions that
				is not less than 70 percent;
										(ii)with respect to
				a project that is selected by the Secretary during a period described in
				subsection (b)(2)(C)(ii) or subsection (c)(3)(C)(ii)—
										(I)the annual
				lifecycle greenhouse gas emissions are at least 15 percent lower than
				conventional baseline emissions;
										(II)at least 80
				percent of the carbon dioxide that would otherwise be released to the
				atmosphere at the facility in the production of end products from the project
				is captured for long-term storage; and
										(III)the individual
				or entity carrying out the eligible project has entered into an enforceable
				agreement with the Secretary to implement carbon capture at the percentage
				that, by the end of the 5-year period after commencement of commercial
				operation of the eligible project achieves a reduction in carbon emissions that
				is not less than 80 percent; and
										(iii)in the opinion
				of the Secretary, sufficient commitments have been secured to achieve long-term
				storage of captured carbon dioxide beginning as of the date of commencement of
				commercial operation of the project.
									(10)FacilityThe
				term facility means a facility at which the conversion of
				feedstocks to end products takes place.
							(11)Gasification
				technologyThe term gasification technology means
				any process that—
								(A)converts coal,
				petroleum residue, renewable biomass, or other material that is recovered for
				energy or feedstock value into a synthesis gas composed primarily of carbon
				monoxide and hydrogen for direct use or subsequent chemical or physical
				conversion; and
								(B)produces oxygen
				for the gasification, conditioning, or cleanup of synthetic gas to prepare the
				synthetic gas for downstream use.
								(12)Greenhouse
				gasThe term greenhouse gas means any of—
								(A)carbon
				dioxide;
								(B)methane;
								(C)nitrous
				oxide;
								(D)hydrofluorocarbons;
								(E)perfluorocarbons;
				and
								(F)sulfur
				hexafluoride.
								(13)Lifecycle
				greenhouse gas emissionsThe term lifecycle greenhouse gas
				emissions means the aggregate quantity of greenhouse gases directly
				attributable to the production and transportation of end products at a
				facility, including the production, extraction, cultivation, distribution, and
				transportation of feedstocks, and the subsequent distribution and use of any
				combustible end products, as modified by deducting, as determined by the
				Administrator—
								(A)any greenhouse
				gases captured at the facility and sequestered;
								(B)the carbon
				content, expressed in units of carbon dioxide equivalent, of any feedstock that
				is renewable biomass;
								(C)the carbon
				content, expressed in units of carbon dioxide equivalent, of any end products
				that do not result in the release of carbon dioxide to the atmosphere;
				and
								(D)the acreage of
				terrestrial sequestration that is used to grow feedstocks to be used at the
				facility, including soil-root carbon storage areas at which—
									(i)biomass is grown
				on carbon-depleted soils; and
									(ii)carbon is stored
				in the soil under which the biomass is grown.
									(14)Long-term
				storageThe term long-term storage means
				sequestration with an expected maximum rate of carbon dioxide leakage over a
				specified period of time that is consistent with the objective of reducing
				atmospheric concentrations of carbon dioxide, subject to a permit issued
				pursuant to law in effect as of the date of the sequestration.
							(15)Renewable
				biomassThe term renewable biomass means—
								(A)nonmerchantable
				materials or precommercial thinnings that—
									(i)are byproducts of
				preventive treatments, such as trees, wood, brush, thinnings, chips, and slash,
				that are removed—
										(I)to reduce
				hazardous fuels;
										(II)to reduce or
				contain disease or insect infestation; or
										(III)to restore
				forest health;
										(ii)would not
				otherwise be used for higher-value products; and
									(iii)are harvested
				from National Forest System land or public lands (as defined in section 103 of
				the Federal Land Policy and Management Act of
				1976 (43 U.S.C. 1702))—
										(I)where permitted
				by law; and
										(II)in accordance
				with—
											(aa)applicable land
				management plans; and
											(bb)the requirements
				for old-growth maintenance, restoration, and management direction of paragraphs
				(2), (3), and (4) of subsection (e), and the requirements for large-tree
				retention of subsection (f), of section 102 of the Healthy Forests Restoration
				Act of 2003 (16 U.S.C. 6512); or
											(B)any organic
				matter that is available on a renewable or recurring basis from non-Federal
				land or from land belonging to an Indian tribe, or an Indian individual, that
				is held in trust by the United States or subject to a restriction against
				alienation imposed by the United States, including—
									(i)renewable plant
				material, including—
										(I)feed
				grains;
										(II)agricultural
				commodities (including any crop that is planted as an energy crop);
										(III)plants and
				trees; and
										(IV)algae;
				and
										(ii)waste material,
				including—
										(I)crop
				residue;
										(II)vegetative waste
				material (including wood waste and wood residues);
										(III)animal waste
				and byproducts (including fats, oils, greases, and manure); and
										(IV)food waste and
				yard waste.
										(16)SequestrationThe
				term sequestration means the placement of carbon dioxide in a
				geological formation, including—
								(A)an operating oil
				and gas field;
								(B)coal bed methane
				recovery;
								(C)a depleted oil
				and gas field;
								(D)an unmineable
				coal seam;
								(E)a deep saline
				formation; and
								(F)a deep geological
				system.
								(17)Unmineable
				coal seamThe term unmineable coal seam means a coal
				seam that is—
								(A)determined by the
				Secretary of the Interior to be economically unrecoverable (including by any
				foreseeable advance in mining technology); and
								(B)located at a
				depth at which the temperature and pressure at the coal seam are sufficient to
				maintain carbon dioxide in a supercritical phase.
								(b)Financial
				assistance cooperative agreement program
							(1)In
				generalSubject to paragraph (3), not later than 1 year after the
				date of the enactment of this section, the Secretary shall carry out a program
				to provide grants for use in obtaining or carrying out any services necessary
				for the planning and permitting of an eligible project.
							(2)Selection of
				eligible projects
								(A)In
				generalIn accordance with subparagraphs (B) and (C), the
				Secretary shall select eligible projects to receive grants under this
				subsection—
									(i)through the
				conduct of a reverse auction, in which eligible projects proposed to be carried
				out that have the greatest percentage reduction of lifecycle greenhouse gas
				emissions in comparison to facilities that use conventional feedstocks and do
				not use carbon capture and sequestration technologies, are given
				priority;
									(ii)that, taken
				together, would—
										(I)represent a
				variety of geographical regions;
										(II)represent a
				variety of facilities, each of which is capable of producing a different
				quantity of synthetic gas, liquid fuel, or other product from coal and other
				feedstocks;
										(III)use a variety
				of feedstocks and types of coal; and
										(IV)to the extent
				consistent with achieving long-term storage, represent a variety of geological
				formations; and
										(iii)for which
				eligible projects, in the opinion of the Secretary—
										(I)each award
				recipient is financially viable without the receipt of additional Federal
				funding associated with the proposed project;
										(II)each recipient
				will provide sufficient information to the Secretary for the Secretary to
				ensure that the qualified investment is expended efficiently and
				effectively;
										(III)a market exists
				for the products of the proposed project, as evidenced by contracts or written
				statements of intent from potential customers;
										(IV)the project team
				of each recipient is competent in the construction and operation of the
				gasification technology proposed; and
										(V)each recipient
				has met such other criteria as may be established and published by the
				Secretary.
										(B)Special
				considerationIn selecting eligible projects under subparagraph
				(A), the Secretary shall give special consideration to projects that—
									(i)include a
				feedstock that is comprised of a quantity of biomass that is greater than 5
				percent of the total quantity of the feedstock (as measured by the weight of
				the feedstock); or
									(ii)participate in a
				regional carbon sequestration partnership, as described in the notice entitled
				Notice of Availability of a Financial Assistance Solicitation
				(67 Fed. Reg. 71540 (December 2, 2002)).
									(C)Authorized
				quantity of eligible projectsIn carrying out subparagraph (A),
				the Secretary shall—
									(i)for the 5-year
				period beginning on the date that is 1 year after the date of enactment of this
				section, select a quantity of not more than 3 eligible projects; and
									(ii)for the 5-year
				period beginning on the date that is 6 years after the date of enactment of
				this section, select a quantity of not more than 3 eligible projects.
									(3)Maximum amount
				of grantsIn carrying out this subsection, the Secretary shall
				provide not more than—
								(A)$20,000,000 in
				grant funds for any eligible project; and
								(B)$120,000,000 in
				grant funds, in the aggregate, for all eligible projects.
								(c)Direct loan
				program
							(1)In
				generalNot later than 1 year after the date of enactment of this
				section, and subject to funds being made available in advance through
				appropriations Acts, the Secretary shall carry out a program to provide a total
				of not more than $10,000,000,000 in loans to eligible individuals and entities
				(as determined by the Secretary) for use in carrying out eligible
				projects.
							(2)ApplicationTo
				receive a loan from the Secretary under paragraph (1), an applicant shall
				submit to the Secretary an application at such time, in such manner, and
				containing such information as the Secretary may require, including a written
				assurance that—
								(A)all laborers and
				mechanics employed by contractors or subcontractors during construction,
				alteration, or repair that is financed, in whole or in part, by a loan under
				this subsection shall be paid wages at rates that are not less than those
				prevailing on similar construction in the locality, as determined by the
				Secretary of Labor in accordance with sections 3141 through 3144, 3146, and
				3147 of title 40, United States Code; and
								(B)the Secretary of
				Labor shall, with respect to the labor standards described in this paragraph,
				have the authority and functions set forth in Reorganization Plan Numbered 14
				of 1950 (5 U.S.C. App.) and section 3145 of title 40, United States
				Code.
								(3)Selection of
				eligible projects
								(A)In
				generalIn accordance with subparagraphs (B) and (C), the
				Secretary shall select eligible projects to receive loans under this
				subsection—
									(i)through the
				conduct of a reverse auction, in which eligible projects proposed to be carried
				out that have the greatest percentage reduction of lifecycle greenhouse gas
				emissions in comparison to facilities that use conventional feedstocks and do
				not use carbon capture and sequestration technologies, are given
				priority;
									(ii)that, taken
				together, would—
										(I)represent a
				variety of geographic regions;
										(II)represent a
				variety of facilities, each of which is capable of producing a different
				quantity of synthetic gas, liquid fuel, or other product from coal and other
				feedstocks;
										(III)use a variety
				of types of feedstocks and coal; and
										(IV)to the extent
				consistent with achieving long-term storage, represent a variety of geological
				formations; and
										(iii)for which
				eligible projects, in the opinion of the Secretary—
										(I)each award
				recipient is financially viable without the receipt of additional Federal
				funding associated with the proposed project;
										(II)each recipient
				will provide sufficient information to the Secretary for the Secretary to
				ensure that the qualified investment is expended efficiently and
				effectively;
										(III)a market exists
				for the products of the proposed project, as evidenced by contracts or written
				statements of intent from potential customers;
										(IV)the project team
				of each recipient is competent in the construction and operation of the
				gasification technology proposed; and
										(V)each recipient
				has met such other criteria as may be established and published by the
				Secretary.
										(B)Special
				considerationIn selecting eligible projects under subparagraph
				(A), the Secretary shall give special consideration to projects that—
									(i)include a
				feedstock that is comprised of a quantity of biomass that is greater than 5
				percent of the total quantity of the feedstock (as measured by the weight of
				the feedstock); or
									(ii)participate in a
				regional carbon sequestration partnership, as described in the notice entitled
				Notice of Availability of a Financial Assistance Solicitation
				(67 Fed. Reg. 71540 (December 2, 2002)).
									(C)Authorized
				quantity of eligible projectsIn carrying out subparagraph (A),
				the Secretary shall—
									(i)for the 5-year
				period beginning on the date that is 1 year after the date of enactment of this
				section, select a quantity of not more than 3 eligible projects; and
									(ii)for the 5-year
				period beginning on the date that is 6 years after the date of enactment of
				this section, select a quantity of not more than 3 eligible projects.
									(4)Use of loan
				funds
								(A)In
				generalSubject to subparagraph (B), funds from a loan provided
				under this subsection may be used to pay up to 100 percent of the costs of
				capital associated with reducing lifecycle greenhouse gas emissions at the
				facility (including carbon dioxide capture, compression, and long-term storage,
				cogeneration, and gasification of biomass) carried out as part of an eligible
				project, including—
									(i)equipment
				relating to—
										(I)the air
				separation unit of the facility;
										(II)the separation
				or capture of carbon dioxide;
										(III)the
				purification or drying of carbon dioxide;
										(IV)the compression
				of carbon dioxide;
										(V)the long-term
				storage of carbon dioxide;
										(VI)the cogeneration
				of electric power;
										(VII)the cleanup of
				synthetic gas at the facility; and
										(VIII)the water-gas
				shift reactor of the facility;
										(ii)fuel handling
				equipment that is used for—
										(I)cofeeding coal
				and biomass to a gasification system; and
										(II)feeding biomass
				to a gasification system; and
										(iii)a gasification
				system that is designed—
										(I)to operate with
				equipment that is used for the cofeeding of coal and biomass in producing an
				acceptable syngas for the production of liquid fuels, industrial chemicals, or
				electronic power; and
										(II)to operate with
				biomass.
										(B)Total project
				costFunds from a loan provided under this subsection may not be
				used to pay more than 50 percent of the total cost of an eligible
				project.
								(5)Rates, terms,
				and repayment of loansA loan provided under this
				subsection—
								(A)shall have an
				interest rate that, as of the date on which the loan is made, is equal to the
				cost of funds to the Department of the Treasury for obligations of comparable
				maturity;
								(B)shall have a term
				equal to the lesser of—
									(i)the projected
				life, in years, of the eligible project to be carried out using funds from the
				loan, as determined by the Secretary; and
									(ii)25 years;
									(C)may be subject to
				a deferral in repayment for not more than 5 years after the date on which the
				eligible project carried out using funds from the loan first begins operations,
				as determined by the Secretary; and
								(D)shall be made on
				the condition that the Secretary shall be subrogated to the rights of the
				recipient of the payment as specified in the loan or related agreements,
				including, as appropriate, the authority (notwithstanding any other provision
				of law)—
									(i)to complete,
				maintain, operate, lease, or otherwise dispose of any property acquired
				pursuant to the guarantee or a related agreement; or
									(ii)to permit the
				borrower, pursuant to an agreement with the Secretary, to continue to pursue
				the purposes of the project, if the Secretary determines the pursuit to be in
				the public interest.
									(d)Methodology
							(1)In
				generalNot later than 18 months after the date of enactment of
				this section, in accordance with paragraph (2), the Administrator, in
				consultation with the Secretary and the Secretary of Defense, shall, by
				regulation, establish a methodology for use in determining the lifecycle
				greenhouse gas emissions of coal-derived liquid transportation fuels and other
				products produced using—
								(A)coal gasification
				technology;
								(B)coal and biomass
				gasification technology;
								(C)the
				Fischer-Tropsch technology; and
								(D)any other
				technology that is in commercial use.
								(2)Participation
				of certain individuals and entitiesIn establishing the
				methodology described in paragraph (1), the Administrator, in consultation with
				the Secretary and the Secretary of Defense, shall seek the participation of,
				and consider comments provided by—
								(A)individuals
				representing private sector organizations that may be affected by the
				methodology; and
								(B)any other
				individual or entity that represents an interested organization.
								(e)Reporting
				requirements
							(1)In
				generalNot later than 180 days after the date on which an
				eligible project receives from the Secretary funds from a grant under
				subsection (b) or a loan under subsection (c), and each 90-day period
				thereafter, in accordance with paragraph (2), the individual or entity carrying
				out the eligible project shall submit to the Administrator a report that
				contains, for the period covered by the report—
								(A)a description
				of—
									(i)the quantity and
				type of fossil fuels and non-carbon dioxide greenhouse gases produced, refined,
				imported, exported, and consumed by the eligible project;
									(ii)the greenhouse
				gas emissions in metric tons of each greenhouse gas emitted and in metric tons
				of carbon dioxide equivalent of each greenhouse gas emitted by the eligible
				project, measured using monitoring systems for fuel flow or emissions that
				use—
										(I)continuous
				emission monitoring; or
										(II)an equivalent
				system of comparable rigor, accuracy, and quality; and
										(iii)the quantity
				and type of—
										(I)feedstock fossil
				fuel consumption of the eligible project; and
										(II)process
				emissions of the eligible project; and
										(B)any other data
				necessary for accurate accounting of greenhouse gas emissions, as determined by
				the Administrator.
								(2)Electronic
				submission of reportAn individual or entity carrying out an
				eligible project described in paragraph (1) shall electronically submit to the
				Administrator each report required under that paragraph in such form and in
				such manner as may be required by the Administrator.
							(3)No effect on
				other requirementsNothing in this subsection affects any
				requirement in effect as of the date of enactment of this section relating to
				the reporting of—
								(A)fossil fuel
				production, refining, importation, exportation, or consumption data;
								(B)greenhouse gas
				emission data; or
								(C)other relevant
				data.
								(f)Study of
				maintaining coal-to-liquid products in Strategic Petroleum
				ReserveNot later than 1 year after the date of enactment of this
				section, the Secretary and the Secretary of Defense shall—
							(1)conduct a study
				of the feasibility and suitability of maintaining coal-to-liquid products in
				the Strategic Petroleum Reserve; and
							(2)submit to the
				Committee on Energy and Natural Resources and the Committee on Armed Services
				of the Senate and the Committee on Energy and Commerce and the Committee on
				Armed Services of the House of Representatives a report describing the results
				of the study.
							(g)Report on
				emissions of coal-to-liquid products used as transportation fuels
							(1)In
				generalThe Administrator, in cooperation with the Secretary, the
				Secretary of Defense, and the Administrator of the Federal Aviation
				Administration, shall—
								(A)carry out a
				research and demonstration program to evaluate the emissions of the use of
				coal-to-liquid fuel for transportation, including gasoline, diesel, marine, and
				jet fuel;
								(B)evaluate the
				effect of using coal-to-liquid transportation fuel on emissions of vehicles,
				including motor vehicles and nonroad vehicles, and aircraft (as those terms are
				defined in sections 216 and 234, respectively, of the Clean Air Act (42 U.S.C.
				7550, 7574)); and
								(C)in accordance
				with paragraph (4), and not later than 540 days after the date of enactment of
				this section, submit to Congress a report on the effect on air and water
				quality, water scarcity, land use, and public health of using coal-to-liquid
				fuel in the transportation sector.
								(2)Guidance and
				technical supportThe Administrator, in consultation with the
				Secretary, shall issue any guidance or technical support documents necessary to
				facilitate the effective use of coal-to-liquid fuel and blends under this
				subsection.
							(3)RequirementsThe
				program described in paragraph (1)(A) shall take into consideration—
								(A)the use of neat
				(100 percent) coal-to-liquid fuel and blends of coal-to-liquid fuels with
				conventional crude oil-derived fuel for heavy-duty and light-duty diesel
				engines, gasoline engines, marine propulsion, and the aviation sector;
								(B)the production
				costs associated with domestic production of those fuels and prices for
				consumers; and
								(C)the overall
				greenhouse gas effects of—
									(i)substituting
				coal-derived fuels for crude oil-derived fuels;
									(ii)using carbon
				capture and storage technologies; and
									(iii)including
				biomass as a feedstock in the production process of the fuels.
									(4)ReportsThe
				Administrator shall submit to the Committee on Energy and Natural Resources of
				the Senate and the Committee on Energy and Commerce of the House of
				Representatives—
								(A)not later than
				180 days after the date of enactment of this section, an interim report on
				actions taken to carry out this subsection; and
								(B)not later than 1
				year after the date of enactment of this section, a final report on actions
				taken to carry out this subsection.
								(h)Authorization
				of appropriationsThere are authorized to be appropriated such
				sums as are necessary to carry out this
				section.
						.
			(b)Conforming
			 amendmentThe table of contents of the Energy Policy Act of 1992
			 (42 U.S.C. prec. 13201) is amended by adding at the end of the items relating
			 to title XXXI the following:
				
					
						Sec. 3105. Coal innovation
				program.
					
					.
			3.Tax credit for carbon
			 dioxide sequestration
			(a)In
			 generalSubpart D of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 (relating to business credits) is amended by
			 adding at the end the following new section:
				
					45O.Credit for
				carbon dioxide sequestration
						(a)General
				ruleFor purposes of section
				38, the carbon dioxide sequestration credit for any taxable year is an amount
				equal to the sum of—
							(1)$20 per metric ton
				of qualified carbon dioxide which is—
								(A)captured by the
				taxpayer at a qualified facility, and
								(B)disposed of by
				the taxpayer in secure geological storage, and
								(2)$10 per metric
				ton of qualified carbon dioxide which is—
								(A)captured by the
				taxpayer at a qualified facility, and
								(B)used by the
				taxpayer as an injectant in a qualified enhanced oil or natural gas recovery
				project.
								(b)Qualified carbon
				dioxideFor purposes of this section—
							(1)In
				generalThe term qualified carbon dioxide means
				carbon dioxide captured from an industrial source which—
								(A)would otherwise be
				released into the atmosphere as industrial emission of greenhouse gas,
				and
								(B)is measured at the
				source of capture and verified at the point of disposal or injection.
								(2)Recycled carbon
				dioxideThe term qualified carbon dioxide includes
				the initial deposit of captured carbon dioxide used as a tertiary injectant.
				Such term does not include carbon dioxide that is re-captured, recycled, and
				re-injected as part of the enhanced oil and natural gas recovery
				process.
							(c)Qualified
				facilityFor purposes of this section, the term qualified
				facility means any industrial facility—
							(1)which is owned by
				the taxpayer,
							(2)at which carbon
				capture equipment is placed in service, and
							(3)which captures
				not less than 500,000 metric tons of carbon dioxide during the taxable
				year.
							(d)Special rules
				and other definitionsFor purposes of this section—
							(1)Only carbon
				dioxide captured within the United States taken into accountThe
				credit under this section shall apply only with respect to qualified carbon
				dioxide the capture of which is within—
								(A)the United States
				(within the meaning of section 638(1)), or
								(B)a possession of
				the United States (within the meaning of section 638(2)).
								(2)Secure
				geological storageThe Secretary, in consultation with the
				Administrator of the Environmental Protection Agency, shall establish
				regulations for determining adequate security measures for the geological
				storage of carbon dioxide under subsection (a)(1)(B) such that the carbon
				dioxide does not escape into the atmosphere. Such term shall include storage at
				deep saline formations and unmineable coal seems under such conditions as the
				Secretary may determine under such regulations.
							(3)Qualified
				enhanced oil or natural gas recovery projectThe term
				qualified enhanced oil or natural gas recovery project has the
				meaning given the term qualified enhanced oil recovery project by
				section 43(c)(2), by substituting crude oil or natural gas for
				crude oil in subparagraph (A)(i) thereof.
							(4)Credit
				attributable to taxpayerAny credit under this section shall be
				attributable to the person that captures and physically or contractually
				ensures the disposal of or the use as a tertiary injectant of the qualified
				carbon dioxide, except to the extent provided in regulations prescribed by the
				Secretary.
							(5)RecaptureThe
				Secretary shall, by regulations, provide for recapturing the benefit of any
				credit allowable under subsection (a) with respect to any qualified carbon
				dioxide which ceases to be captured, disposed of, or used as a tertiary
				injectant in a manner consistent with the requirements of this section.
							(6)Inflation
				adjustmentIn the case of any
				taxable year beginning in a calendar year after 2008, there shall be
				substituted for each dollar amount contained in subsection (a) an amount equal
				to the product of—
								(A)such dollar amount, multiplied by
								(B)the inflation
				adjustment factor for such calendar year determined under section 43(b)(3)(B)
				for such calendar year, determined by substituting 2007 for
				1990.
								(e)Application of
				sectionThe credit under this section shall apply with respect to
				qualified carbon dioxide before the end of the calendar year in which the
				Secretary, in consultation with the Administrator of the Environmental
				Protection Agency, certifies that 75,000,000 metric tons of qualified carbon
				dioxide have been captured and disposed of or used as a tertiary
				injectant.
						.
			(b)Conforming
			 amendmentSection 38(b) of the Internal Revenue Code of 1986
			 (relating to general business credit) is amended by striking
			 plus at the end of paragraph (30), by striking the period at the
			 end of paragraph (31) and inserting , plus, and by adding at the
			 end of following new paragraph:
				
					(32)the carbon dioxide sequestration credit
				determined under section
				45O(a).
					.
			(c)Clerical
			 amendmentThe table of sections for subpart B of part IV of
			 subchapter A of chapter 1 of the Internal Revenue Code of 1986 (relating to
			 other credits) is amended by adding at the end the following new
			 section:
				
					
						Sec. 45O. Credit for carbon dioxide
				sequestration.
					
					.
			(d)Effective
			 dateThe amendments made by this section shall apply carbon
			 dioxide captured after the date of the enactment of this Act.
			4.Seven-year applicable
			 recovery period for depreciation of qualified carbon dioxide pipeline
			 property
			(a)In
			 generalSection 168(e)(3)(C) of the Internal Revenue Code of 1986
			 (defining 7-year property) is amended by striking and at the end
			 of clause iv), by striking the period at the end of clause (vi)(III) and
			 inserting , and, and by inserting after clause (vi) the
			 following new clause:
				
					(vii)any qualified
				carbon dioxide pipeline property—
						(I)the original use
				of which commences with the taxpayer after the date of the enactment of this
				clause,
						(II)the original
				purpose of which is to transport carbon dioxide, and
						(III)which is placed
				in service before January 1,
				2014.
						.
			(b)Definition of
			 qualified carbon dioxide pipeline propertySection 168(e) of the
			 Internal Revenue Code of 1986 (relating to classification of property) is
			 amended by inserting at the end the following new paragraph:
				
					(8)Qualified
				carbon dioxide pipeline propertyThe term qualified carbon
				dioxide pipeline property means property which is used in the United
				States solely to transmit qualified carbon dioxide (as defined in section
				45O(b)) from the point of capture to the point of disposal (as described in
				section 45O(a)(1)(B)) or the point at which such qualified carbon dioxide is
				used as a tertiary injectant (as described in section
				45O(a)(2)(B)).
					.
			(c)Effective
			 dateThe amendments made by this section shall apply to property
			 placed in service after the date of the enactment of this Act.
			5.Certain income
			 and gains relating to industrial source carbon dioxide treated as qualifying
			 income for publicly traded partnerships
			(a)In
			 generalSubparagraph (E) of section 7704(d)(1) of the Internal
			 Revenue Code of 1986 (defining qualifying income) is amended by inserting
			 or industrial source carbon dioxide after
			 timber).
			(b)Effective
			 dateThe amendment made by this section shall take effect on the
			 date of the enactment of this Act, in taxable years ending after such
			 date.
			6.Extension and
			 modification of alternative fuel credit
			(a)Extension
				(1)Alternative
			 fuel creditParagraph (4) of section 6426(d) of the Internal
			 Revenue Code of 1986 (relating to alternative fuel credit) is amended by
			 striking September 30, 2009 and inserting September 30,
			 2019.
				(2)Alternative
			 fuel mixture creditParagraph (3) of section 6426(e) of such Code
			 (relating to alternative fuel mixture credit) is amended by striking
			 September 30, 2009 and inserting September 30,
			 2019.
				(3)PaymentsSubparagraph
			 (C) of section 6427(e)(5) of such Code (relating to termination) is amended by
			 striking September 30, 2009 and inserting September 30,
			 2019.
				(b)Modifications
				(1)Alternative
			 fuel to include compressed or liquified biomass gasParagraph (2)
			 of section 6426(d) of the Internal Revenue Code of 1986 (relating to
			 alternative fuel credit) is amended by striking and at the end
			 of subparagraph (E), by redesignating subparagraph (F) as subparagraph (G), and
			 by inserting after subparagraph (E) the following new subparagraph:
					
						(F)compressed or
				liquified biomass gas,
				and
						.
				(2)Credit allowed
			 for aviation use of fuelParagraph (1) of section 6426(d) of such
			 Code is amended by inserting sold by the taxpayer for use as a fuel in
			 aviation, after motorboat,.
				(c)Carbon capture
			 requirement for certain fuels
				(1)In
			 generalSubsection (d) of section 6426 of the Internal Revenue
			 Code of 1986, as amended by subsection (a), is amended by redesignating
			 paragraph (4) as paragraph (5) and by inserting after paragraph (3) the
			 following new paragraph:
					
						(4)Carbon capture
				requirement
							(A)In
				generalThe requirements of this paragraph are met if the fuel is
				certified, under such procedures as required by the Secretary, as having been
				produced at a facility which separates and sequesters not less than the
				applicable percentage of such facility's total carbon dioxide emissions.
							(B)Applicable
				percentageFor purposes of subparagraph (A), the applicable
				percentage is—
								(i)in the case of
				fuel produced after the date of enactment of this paragraph and before January
				1, 2014, 70 percent, and
								(ii)in the case of
				fuel produced after December 31, 2013, 80
				percent.
								.
				(2)Conforming
			 amendmentSubparagraph (E) of section 6426(d)(2) of such Code is
			 amended by inserting which meets the requirements of paragraph (4) and
			 which is after any liquid fuel.
				(d)Effective
			 dates
				(1)In
			 generalExcept as provided in paragraph (2), the amendments made
			 by this section shall apply to fuel sold or used after the date of the
			 enactment of this Act.
				(2)Carbon capture
			 requirementsThe amendments made by subsection (c) shall apply to
			 fuel sold or used after December 31, 2007.
				
